
	

116 SRES 455 ATS: To authorize representation by the Senate Legal Counsel in the case of Richard Arjun Kaul v. Senator Charles Schumer, et al. 
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2019
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate Legal Counsel in the case of Richard Arjun Kaul v. Senator Charles Schumer, et al.
		
	
 Whereas, Senator Charles Schumer has been named as a defendant in the case of Richard Arjun Kaul v. Senator Charles Schumer, et al., Case No. 19–CV–13477–BRM–JAD, currently pending in the United States District Court for the District of New Jersey;Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend Members of the Senate in civil actions relating to their official responsibilities: Now, therefore, be it
 That the Senate Legal Counsel is authorized to represent Senator Schumer in the case of Richard Arjun Kaul v. Senator Charles Schumer, et al.  